ON MOTION FOR REHEARING.
Appellant asks us to recede from our ruling that the trial court did not commit reversible error in overruling his motion to quash the panel because one of the special prosecutors had interrogated a witness as to the appellant's general reputation as a law abiding citizen. The question was asked after the appellant had *Page 786 
testified, but the defense had not put his reputation in issue. Before the question was answered an objection to it was promptly sustained and the special prosecutor severely rebuked. (See opinion above.) Appellant cites: Sec. 22 of Rule 35 of this court; 16 C.J., sec. 2229, p. 892; State v. Pierson, 331 Mo. 636, 648, 56 S.W.2d 120, 124; State v. Teeter, 239 Mo. 475, 485, 144 S.W. 445, 448; State v. Rose, 178 Mo. 25, 35-6, 76 S.W. 103, 106.
Rule 35 of this court announces a code of ethics for lawyers; and Sec. 22 thereof declares a lawyer "should not offer evidence, which he knows the court should reject, in order to get the same before a jury by argument for its admissibility." In this case the State made no argument in the presence of the jury for the admission of the testimony after the question was asked, and really none before, except to say the inquiry would be directed to the appellant's reputation (not stating for what). We think the special prosecutor was subject to censure, but cannot hold the question was of such nature as to poison the minds of the jury beyond the cure of the vigorous rebuke administered by the court. In the cases cited by appellant the transgressions were far more flagrant than here.
In the Pierson case the assistant circuit attorney asked the appellant: "Are you willing to go into this entire transaction, or are there some matters you would rather not discuss?" Thus appellant's statutory right to exemption from cross-examination on matters not covered by the examination in chief was utterly ravished, as the opinion points out. In the Teeter case, a prosecution for seduction under promise of marriage, a female witness introduced for the ostensible purpose of proving defendant's reputation was asked if he had not also seduced her under promise of marriage — an independent crime. Also, it had previously been developed that the witness was unmarried and had a child. In State v. Rose, 178 Mo. 25, 76 S.W. 1003, supra, the defendant was charged with grand larceny, but did not testify. Nevertheless the State put a Justice of the Peace on the stand with his docket, and the prosecutor asked him to turn to the record of another case against the defendant for larceny. An objection was sustained but the court gave no admonition to the jury.
These cases obviously are distinguishable from the one before us. The motion for rehearing is overruled. All concur. *Page 787